DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Abstract:
Abstract, line 1, replace “comprising” with --including--.

Allowable Subject Matter
Claims 1-8, 11-14, and 17-20 are allowed.
Claims 1-8, 11-14, and 17-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Surface-Consistent Matching Filters for Time-Lapse Seismic Processing”, Almutlaq et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein grouping the sources/receivers into disjointed source/receiver groups, generating a receiver/source group key based on the disjointed source/receiver groups, generating surface-consistent amplitude data and each of the weighted-receiver/source key/group key, wherein the surface-consistent amplitude data reduces long wavelength errors in the seismic signal amplitude data and leads to seismic images with higher resolution as cited in independent claims 1, 11, and 17.

Instead, Almutlaq et al.  disclose surface-consistent matching filters to match one data set to another in a time-lapse experiment requiring trace-by-trace spectral ratios by Fourier transforming the trace-sequential least-squares matching filters for synthetic seismic model 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note: the previous 101 rejection to the claims is withdrawn based on Applicant’s claim amendment filed on 04/08/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864